Title: To George Washington from Christopher Richmond, 7 March 1791
From: Richmond, Christopher
To: Washington, George



Sir
Philadelphia 7th March 1791

It is with great diffidence that I address Your Excellency, upon the subject I now do, but being encouraged by the good opinion

expressed by my Friends Governor Johnson, Major McHenry, and Mr D. Carroll in their Letters enclosed, I take the liberty to solicit, that when any Office becomes vacant, either at the Seat of Congress, or in the State of Maryland; you will be pleased to favor me so far, as to nominate me to such a one under the United States; as in your judgment I may be fit to execute.
I am induced to make this Application, from an Idea that I am too far advanced in life, to enter into a precarious branch of business as a Merchant, and also in consideration, that as my present appointment is only temporary; it becomes necessary for me to aim at procuring a Post which may be permanent.
I have for some days past expected Letters of recommendation to Your Excellency, from Colonel Plater Colonel Fitzhugh, Chancellor Hanson, Mr Paca, and others; but as I am informed you will leave this City in a few days; I have taken the liberty of presenting the enclosed without waiting for their arrival. With the highest respect, I have the Honor to be, Sir, Your obedient and very hble Servant

Chrisr Richmond

